OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS

               STATE OF TEXAS         gw     fcagglH^ .
               PENALTY FOR          wife®??5K£Kl!«lsG diu
               PRIVATE USE        „ _ _ _ z,p78701
                                                           02   1W
                                                           0001401603NOV 20 2015
11/18/2015
DIAB, ZACHARIAH           Jr. ^fsJor^bJ^661=68Q(A)                               ,_..
                                                                         WR-84,207-01
On this day, the application fo%1^0.^^it^of J^ibeas Corpus has been received
and presented to the Court*
"""•                 ~ urtj.      ^^isfLisy^J
                        p|          ^zszzzzz^                        Abe| AcQsta C|er|<
                               ZACHARIAH DIAB
                               SEGOVIA UNIT - TDC # 1434945
                               1201 E. CIBOLORD.
                                                                           NMR
                               EDINBURG, TX 78539